Case 1-19-40820-cec   Doc 169   Filed 10/21/19   Entered 10/21/19 19:17:23
                Case 1-19-40820-cec                          Doc 169              Filed 10/21/19                 Entered 10/21/19 19:17:23

In re Park Monroe Housing Development Fund Corporation          Case No. 19-40820 (CEC)
      Debtor                                           Reporting Period: September-19

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                             BANK ACCOUNTS
                                                                   OPER                    PAYROLL                     TAX                   OTHER         CURRENT MONTH
                                                                                                                                                          ACTUAL (TOTAL OF
                                                                                                                                                            ALL ACCOUNTS)
    ACCOUNT NUMBER (LAST 4)

    CASH BEGINNING OF MONTH                              $            9,093.99
    RECEIPTS
    CASH SALES
    ACCOUNTS RECEIVABLE -
    PREPETITION
    ACCOUNTS RECEIVABLE -                                $          43,320.32
    POSTPETITION
    LOANS AND ADVANCES
    SALE OF ASSETS
    OTHER (ATTACH LIST)
    TRANSFERS (FROM DIP ACCTS)
      TOTAL RECEIPTS                                     $          52,414.31
    DISBURSEMENTS
    NET PAYROLL                                          $          11,361.28
    PAYROLL TAXES
    SALES, USE, & OTHER TAXES
    INVENTORY PURCHASES
    SECURED/ RENTAL/ LEASES
    INSURANCE
    ADMINISTRATIVE                                       $            3,865.50
    SELLING
    OTHER (ATTACH LIST)                                  $          16,347.79
    OWNER DRAW *
    TRANSFERS (TO DIP ACCTS)
    PROFESSIONAL FEES                                    $                   -
    U.S. TRUSTEE QUARTERLY FEES
    COURT COSTS
    TOTAL DISBURSEMENTS                                  $          31,574.57

    NET CASH FLOW                 $                                 20,839.74
    (RECEIPTS LESS DISBURSEMENTS)

    CASH – END OF MONTH                                  $          20,839.74
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                          THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS                                                              $                               31,574.57
      LESS: TRANSFERS TO OTHER DEBTOR IN
    POSSESSION ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY
    OUTSIDE SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING U.S.
    TRUSTEE QUARTERLY FEES



                                                                                                                                                              FORM MOR-1
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 2 OF 11
                   Case 1-19-40820-cec                         Doc 169          Filed 10/21/19               Entered 10/21/19 19:17:23




In re   Park Monroe Housing Development Fund Corporation                            Case No. 19-40820 (CEC)
        Debtor                                                             Reporting Period:     September-19

                                                           BANK RECONCILIATIONS
        Continuation Sheet for MOR-1
        A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
        (Bank account numbers may be redacted to last four numbers.)


                                                   Operating                       Payroll                      Tax                        Other
                                          #                               #                           #                         #
        BALANCE PER                        $                   5,173.04
        BOOKS

        BANK BALANCE                       $               20,839.74
        (+) DEPOSITS IN                    $                       -
        TRANSIT (ATTACH
        LIST)
        (-) OUTSTANDING                    $               15,666.70
        CHECKS (ATTACH
        LIST) :
        OTHER (ATTACH                      $                         -
        EXPLANATION)

        ADJUSTED BANK                      $                   5,173.04
        BALANCE *
        *"Adjusted Bank Balance" must equal "Balance per Books"


        DEPOSITS IN TRANSIT                            Date                        Amount                       Date                       Amount




        CHECKS OUTSTANDING                             Ck. #                       Amount                      Ck. #                       Amount
                                                                           $                     -
        Azoulay Weiss                                   105                $                 660.00
        NEBHDCO                                         123                $              1,010.35
        NEBHDCO                                         129                $              1,358.21
        SiteCompli                                      157                $                 900.00
        BankDirect Capital                              159                $             11,738.14




        OTHER




                                                                                                                                                    FORM MOR-1 (CONT.)
                                                                                                                                                                2/2008
                                                                                                                                                          PAGE 3 OF 11
        Case 1-19-40820-cec                      Doc 169           Filed 10/21/19              Entered 10/21/19 19:17:23




In re Park Monroe Housing Development Fund Corporation                                            Case No. 19-40820 (CEC)
      Debtor                                                                             Reporting Period:    September-19


                                    STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                        REVENUES                                                 MONTH               CUMULATIVE -FILING
                                                                                                                          TO DATE
    Gross Revenues                                                                       $            43,320.32      $       318,260.60
    Less: Returns and Allowances                                                         $                    -
    Net Revenue                                                                          $            43,320.32      $       318,260.60
    COST OF GOODS SOLD
    Beginning Inventory
    Add: Purchases
    Add: Cost of Labor
    Add: Other Costs (attach schedule)
    Less: Ending Inventory
    Cost of Goods Sold
    Gross Profit
    OPERATING EXPENSES
    Advertising
    Auto and Truck Expense
    Bad Debts
    Contributions
    Employee Benefits Programs
    Officer/Insider Compensation*
    Insurance                                                                            $                   -       $        46,785.26
    Management Fees/Bonuses                                                              $             3,865.50      $        29,436.30
    Office Expense
    Pension & Profit-Sharing Plans
    Repairs and Maintenance                                                              $             9,942.50      $        45,560.61
    Rent and Lease Expense
    Salaries/Commissions/Fees                                                            $            11,361.28      $        79,528.96
    Supplies                                                                             $                   -       $         3,532.55
    Taxes - Payroll
    Taxes - Real Estate
    Taxes - Other
    Travel and Entertainment
    Utilities                                                                            $             6,405.29      $        19,167.69
    Other (attach schedule)                                                              $                   -       $              -
    Total Operating Expenses Before Depreciation                                         $            31,574.57      $       224,011.37
    Depreciation/Depletion/Amortization
    Net Profit (Loss) Before Other Income & Expenses                                     $            11,745.75      $        94,249.23
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)
    Interest Expense
    Other Expense (attach schedule)
    Net Profit (Loss) Before Reorganization Items




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 4 OF 11
     Case 1-19-40820-cec                              Doc 169   Filed 10/21/19   Entered 10/21/19 19:17:23




REORGANIZATION ITEMS
Professional Fees                                                            $       19,933.87   $         192,999.25
U. S. Trustee Quarterly Fees                                                 $               -   $           1,625.56
Interest Earned on Accumulated Cash from Chapter 11 (see continuation
sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                            $       (8,188.12) $         (100,375.58)
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS




OTHER OPERATIONAL EXPENSES




OTHER INCOME




OTHER EXPENSES




OTHER REORGANIZATION EXPENSES




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                     FORM MOR-2
                                                                                                                           2/2008
                                                                                                                     PAGE 5 OF 11
                   Case 1-19-40820-cec                                Doc 169                 Filed 10/21/19                     Entered 10/21/19 19:17:23



In re Park Monroe Housing Development Fund Corporat                                              Case No.                   19-40820 (CEC)
      Debtor                                                                            Reporting Period:                     September-19

                                                                               BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                       BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH  DATE OR SCHEDULED
                                                                                         MONTH
    CURRENT ASSETS
    Unrestricted Cash and Equivalents                                              $               20,839.74        $                9,093.99       $                 -
    Restricted Cash and Cash Equivalents (see continuation                                                                                          $           92,401.93
    sheet)
    Accounts Receivable (Net)                                                      $                        -                                       $         235,862.66
    Notes Receivable
    Inventories
    Prepaid Expenses                                                                                                                                $           19,230.72
    Professional Retainers
    Other Current Assets (attach schedule)                                                                                                          $          44,437.00
    TOTAL CURRENT ASSETS                                                           $               20,839.74        $                9,093.99       $         391,932.31
    PROPERTY & EQUIPMENT
    Real Property and Improvements                                                 $           7,221,133.71         $           7,221,133.71        $       16,860,000.00
    Machinery and Equipment                                                        $             122,027.13         $             122,027.13
    Furniture, Fixtures and Office Equipment                                       $               4,881.00         $               4,881.00
    Leasehold Improvements
    Vehicles
    Less: Accumulated Depreciation                                                 $                    -
    TOTAL PROPERTY & EQUIPMENT                                                     $           7,348,041.84         $           7,348,041.84        $       16,860,000.00
    OTHER ASSETS
    Amounts due from Insiders*
    Other Assets (attach schedule)
    TOTAL OTHER ASSETS
    TOTAL ASSETS                                                                   $           7,117,793.82         $           7,348,041.84        $       17,251,932.31
                      LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH        DATE
                                                                                         MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
    Accounts Payable                                                                                                $                        -
    Taxes Payable (refer to FORM MOR-4)
    Wages Payable
    Notes Payable
    Rent / Leases - Building/Equipment
    Secured Debt / Adequate Protection Payments
    Professional Fees                                                              $               19,933.87        $               31,117.90
    Amounts Due to Insiders*
    Other Post-petition Liabilities (attach schedule)
    TOTAL POST-PETITION LIABILITIES                                                $               19,933.87        $               31,117.90
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt                                                                   $           6,123,579.09         $           6,123,579.09        $        6,123,579.09
    Priority Debt
    Unsecured Debt                                                                 $             994,214.73         $             994,214.73        $          994,214.73
    TOTAL PRE-PETITION LIABILITIES                                                 $           7,117,793.82         $           7,117,793.82        $        7,117,793.82
    TOTAL LIABILITIES                                                              $           7,117,793.82         $           7,117,793.82        $        7,117,793.82
    OWNERS' EQUITY
    Capital Stock
    Additional Paid-In Capital
    Partners' Capital Account
    Owner's Equity Account
    Retained Earnings - Pre-Petition
    Retained Earnings - Post-petition
    Adjustments to Owner Equity (attach schedule)
    Post-petition Contributions (attach schedule)
    NET OWNERS’ EQUITY
    TOTAL LIABILITIES AND OWNERS' EQUITY
    *"Insider" is defined in 11 U.S.C. Section 101(31).

                                                                                                                                                                            FORM MOR-3
                                                                                                                                                                                  2/2008
                                                                                                                                                                            PAGE 6 OF 11
            Case 1-19-40820-cec                      Doc 169           Filed 10/21/19               Entered 10/21/19 19:17:23




BALANCE SHEET - continuation section
                           ASSETS                             BOOK VALUE AT END OF BOOK VALUE AT END OF      BOOK VALUE ON
                                                               CURRENT REPORTING     PRIOR REPORTING         PETITION DATE
                                                                    MONTH                MONTH
Other Current Assets




Other Assets




               LIABILITIES AND OWNER EQUITY                   BOOK VALUE AT END OF                           BOOK VALUE ON
                                                               CURRENT REPORTING                             PETITION DATE
                                                                    MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equity




Post-Petition Contributions




Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                FORM MOR-3
                                                                                                                                      2/2008
                                                                                                                                PAGE 7 OF 11
              Case 1-19-40820-cec                             Doc 169        Filed 10/21/19                Entered 10/21/19 19:17:23



In re Park Monroe Housing Development Fund Corporation      Case No. 19-40820 (CEC)
      Debtor                                       Reporting Period: ###########

                                                  STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.

                                                                  Amount
                                                                  Withheld
                                               Beginning           and/or       Amount
    Federal                                      Tax              Accrued        Paid           Date Paid       Check # or EFT   Ending Tax
    Withholding
    FICA-Employee
    FICA-Employer
    Unemployment
    Income
    Other:_____________
      Total Federal Taxes
    State and Local
    Withholding
    Sales
    Excise
    Unemployment
    Real Property                          $              -
    Personal Property
    Other:_____________
     Total State and Local

    Total Taxes

                                        SUMMARY OF UNPAID POST-PETITION DEBTS

    Attach aged listing of accounts payable.
                                                                                  Number of Days Past Due
                                                Current             0-30          31-60            61-90             Over 91         Total
    Accounts Payable                      $                   -
    Wages Payable
    Taxes Payable
    Rent/Leases-Building
    Rent/Leases-Equipment
    Secured Debt/Adequate
    Protection Payments
    Professional Fees                     $ 192,999.25                                                                           $ 192,999.25
    Amounts Due to Insiders
    Other:______________
    Other:______________
    Total Post-petition Debts             $ 192,999.25                                                                           $ 192,999.25

    Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                                FORM MOR-4
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 8 OF 11
                              Case 1-19-40820-cec              Doc 169        Filed 10/21/19          Entered 10/21/19 19:17:23




In re Park Monroe Housing Development Fund Corporation                                        Case No. 19-40820 (CEC)
      Debtor                                                                         Reporting Period:    September-19


                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                       Accounts Receivable Reconciliation                                 Amount
    Total Accounts Receivable at the beginning of the reporting period               $      20,805.63
    Plus: Amounts billed during the period                                           $      43,320.32
    Less: Amounts collected during the period                                        $      43,320.32
    Total Accounts Receivable at the end of the reporting period                     $      20,805.63


    Accounts Receivable Aging                                     0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
    0 - 30 days old                                           $                  -
    31 - 60 days old                                          $                  -
    61 - 90 days old                                          $                  -
    91+ days old                                              $          20,805.63
    Total Accounts Receivable                                 $          20,805.63

    Less: Bad Debts (Amount considered uncollectible)

    Net Accounts Receivable                                   $          20,805.63



                                                          TAXES RECONCILIATION AND AGING

    Taxes Payable                                                 0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Taxes Payable
    Total Accounts Payable




                                                                                                                                              FORM MOR-5
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 9 OF 11
          Case 1-19-40820-cec                           Doc 169              Filed 10/21/19                  Entered 10/21/19 19:17:23




In re Park Monroe Housing Development Fund Corporation                                                Case No. 19-40820 (CEC)
      Debtor                                                                                 Reporting Period:    September-19


                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                      INSIDERS

                 NAME                   TYPE OF PAYMENT               AMOUNT PAID            TOTAL PAID TO DATE




                           TOTAL PAYMENTS TO INSIDERS




                                                                           PROFESSIONALS

                                         DATE OF COURT
                                       ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                 NAME                      PAYMENT       AMOUNT APPROVED                         AMOUNT PAID           TOTAL PAID TO DATE             UNPAID*




                   TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS

                                          SCHEDULED
                                       MONTHLY PAYMENT                AMOUNT PAID            TOTAL UNPAID POST-
         NAME OF CREDITOR                    DUE                     DURING MONTH                PETITION




                                           TOTAL PAYMENTS




                                                                                                                                                             FORM MOR-6
                                                                                                                                                                   2/2008
                                                                                                                                                            PAGE 10 OF 11
          Case 1-19-40820-cec             Doc 169       Filed 10/21/19          Entered 10/21/19 19:17:23




In re Park Monroe Housing Development Fund Corporation                                   Case No. 19-40820 (CEC)
      Debtor                                                                    Reporting Period:    September-19



                                          DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes              No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                           X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                           X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                          X
   3   returns?
       Are workers compensation, general liability or other necessary                                  X
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
                                                                                                       X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                             X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                             X
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                     X
   9 Are any post petition State or Federal income taxes past due?                                     X
  10 Are any post petition real estate taxes past due?                                                 X
  11 Are any other post petition taxes past due?                                                       X
                                                                                                       X
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                       X
  14 Are any wage payments past due?                                                                   X
     Have any post petition loans been been received by the Debtor from any                            X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                         X
     Is the Debtor delinquent with any court ordered payments to attorneys or                          X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                              X
  18 the normal course of business?




                                                                                                             FORM MOR-7
                                                                                                                   2/2008
                                                                                                            PAGE 11 OF 11
 Case 1-19-40820-cec   Doc 169     Filed 10/21/19    Entered 10/21/19 19:17:23




ATTACHMENT TO SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

   Date        Transaction          Payee             Amount        Date Cleared
                Number
09/03/2019    Check No. 150      NEBHDCO            $9,000.00        09/04/2019
                                   Payroll
09/06/2019    Check No. 151    J. Alam Home         $3,000.00        09/09/2019
                                Improvement
09/09/2019    Check No. 152    Elson V Lessie        $427.00         09/09/2019
09/09/2019    Check No. 153    Eldon V Lessie       $2,360.00        09/09/2019
09/10/2019    Check No. 154   B&M Locksmith         $2,300.50        09/12/2019
09/13/2019    Check No. 155      NEBHDCO            $2,361.28        09/13/2019
                                   Payroll
09/24/2019    Check No. 156    Eldon V Lessie        $625.00         09/26/2019
09/26/2019    Check No. 158        Leema             $1,230.00       09/26/2019
                                  Plumbing

09/27/2019    Check No. 160      NEBHDCO            $3,865.50        09/27/2019
09/03/2019       090319           Optimum            $113.28         09/03/2019
09/10/2019       091019           ConEdison          $339.08         09/10/2019
09/10/2019      091019           ConEdison            $313.21        09/10/2019

09/10/2019       091019           ConEdison           $208.40        09/10/2019

09/11/2019       091119           ConEdison          $1,664.19       09/11/2019

09/11/2019       091119           ConEdison           $433.00        09/11/2019
09/13/2019       091319          National Grid      $1,543.08        09/13/2019
09/16/2019       091619          National Grid      $1543.08         09/16/2019
09/23/2019       092319          National Grid       $247.97         09/23/2019


                  Total                             $31,574.57
                   Case 1-19-40820-cec                     Doc 169     Filed 10/21/19      Entered 10/21/19 19:17:23




       PARK MONROE HOUSING DEVELOPMENT FUND COR
       DEBTOR-IN-POSSESSION CASE NO. 19-40820   Speak to a dedicated business solutions expert
                                                at 1-888-755-2172 — a one-stop number for
       EASTERN DISTRICT OF NEW YORK             both your business and personal needs.
       132 RALPH AVE
       BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                  $9,093.99         Number of Days in Cycle                           30
14 Deposits/Credits                                       $43,320.32         Minimum Balance This Cycle                 $3,286.57
18 Checks/Debits                                        ($31,574.57)         Average Collected Balance                 $10,164.99
Service Charges                                                $0.00
Ending Balance 09/30/19                                   $20,839.74

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019              - SEPTEMBER 30, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits    Resulting Balance
09/03      ACH deposit Park Monroe HDFC                                        $1,994.32                                 $11,088.31
           Settlement 090319 Northeast Brooklyn
           Hou ***********0245
09/03      ACH deposit NYCHA SECTION 8                                         $1,311.54                                 $12,399.85
           NYCHA-PROD 090319 206017-PARK
           MONROE HDF 7025186
09/03      ACH Withdrawal OPTIMUM 7836                                                                  $113.28          $12,286.57
           CABLE PMNT 090319 P MONROE HDFC
           80280302
09/04      Check       150                                                                            $9,000.00           $3,286.57
09/05      ACH deposit Park Monroe HDFC                                        $3,092.16                                  $6,378.73
           Settlement 090519 Northeast Brooklyn
           Hou ***********1285
09/06      ACH deposit Park Monroe HDFC                                        $6,887.97                                 $13,266.70
           Settlement 090619 Northeast Brooklyn
           Hou ***********5669
09/09      TRANSFER DEPOSIT FROM ...7498                                       $4,775.64                                 $18,042.34
09/09      TRANSFER DEPOSIT FROM ...7498                                           $1.00                                 $18,043.34
09/09      Check       151                                                                            $3,000.00          $15,043.34
09/09      Check       153                                                                            $2,360.00          $12,683.34


                                                          Thank you for banking with us.                               PAGE 1 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
                   Case 1-19-40820-cec                     Doc 169     Filed 10/21/19       Entered 10/21/19 19:17:23




 PARK MONROE HOUSING DEVELOPMENT FUND COR
 DEBTOR-IN-POSSESSION CASE NO. 19-40820
 EASTERN DISTRICT OF NEW YORK

 ACCOUNT DETAIL                      CONTINUED FOR PERIOD SEPTEMBER 01, 2019                 - SEPTEMBER 30, 2019
 Date             Description                                            Deposits/Credits     Withdrawals/Debits    Resulting Balance
 09/09      Check       152                                                                               $427.00          $12,256.34
 09/10      ACH Withdrawal CON ED OF NY INTELL                                                            $339.08          $11,917.26
            CK 091019 PARK MONROE HOUSINGDEV
            ***********0031
 09/10      ACH Withdrawal CON ED OF NY INTELL                                                            $313.21          $11,604.05
            CK 091019 PARK MONROE HOUSINGDEV
            ***********0046
 09/10      ACH Withdrawal CON ED OF NY INTELL                                                            $208.40          $11,395.65
            CK 091019 PARK MONROE HOUSINGDEV
            ***********0033
 09/11      ACH Withdrawal CON ED OF NY INTELL                                                          $1,664.19           $9,731.46
            CK 091119 PARK MONROE HDFCD.I.P.
            ***********1037
 09/11      ACH Withdrawal CON ED OF NY INTELL                                                            $433.00           $9,298.46
            CK 091119 PARK MONROE HDF CORPD.
            ***********0041
 09/12      Check      96217                                                                            $2,300.50           $6,997.96
 09/13      Customer Deposit                                                     $546.91                                    $7,544.87
 09/13      ACH Withdrawal NATIONAL GRID NY                                                             $1,543.08           $6,001.79
            UTILITYPAY 091319 PARK MONROE
            H.D.F., CO 00292754945
 09/13      Check       155                                                                             $2,361.28           $3,640.51
 09/16      ACH deposit Park Monroe HDFC                                        $6,027.07                                   $9,667.58
            Settlement 091619 Northeast Brooklyn
            Hou ***********8785
 09/16      ACH Withdrawal NATIONAL GRID NY                                                             $1,543.08           $8,124.50
            UTILITYPAY 091619 PARK MONROE
            H.D.F., CO 00292754945
 09/18      ACH deposit THE CITY OF NEW Payments                                 $219.43                                    $8,343.93
            091819 00070002774355
            ***********8812
 09/19      ACH deposit Park Monroe HDFC                                         $332.56                                    $8,676.49
            Settlement 091919 Northeast Brooklyn
            Hou ***********4141
 09/23      ACH Withdrawal NATIONAL GRID NY                                                               $247.97           $8,428.52
            UTILITYPAY 092319 PARK MONROE
            H.D.F., CO 00347025115
 09/24      ACH deposit Park Monroe HDFC                                         $862.50                                    $9,291.02
            Settlement 092419 Northeast Brooklyn
            Hou ***********3421




                                                                                                                        PAGE 3 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
         Case 1-19-40820-cec                 Doc 169      Filed 10/21/19     Entered 10/21/19 19:17:23




ACCOUNT DETAIL              CONTINUED FOR PERIOD SEPTEMBER 01, 2019               - SEPTEMBER 30, 2019
Date        Description                                       Deposits/Credits     Withdrawals/Debits        Resulting Balance
09/26   ACH deposit Park Monroe HDFC                               $10,726.68                                       $20,017.70
        Settlement 092619 Northeast Brooklyn
        Hou ***********2161
09/26   Check       158                                                                         $1,230.00           $18,787.70
09/26   Check       156                                                                           $625.00           $18,162.70
09/27   ACH deposit Park Monroe HDFC                                 $2,541.50                                      $20,704.20
        Settlement 092719 Northeast Brooklyn
        Hou ***********8673
09/27   Check       160                                                                         $3,865.50           $16,838.70
09/30   ACH deposit THE CITY OF NEW Payments                         $4,001.04                                      $20,839.74
        093019 00080002774355
        ***********3680
Total                                                              $43,320.32               $31,574.57
.....



        * designates gap in check sequence
Check No.    Date                Amount       Check No.     Date            Amount     Check No.     Date             Amount
150          09/04             $9,000.00      153          09/09           $2,360.00   158*          09/26         $1,230.00
151          09/09             $3,000.00      155*         09/13           $2,361.28   160*          09/27         $3,865.50
152          09/09               $427.00      156          09/26             $625.00   96217*        09/12         $2,300.50




                                                                                                                  PAGE 4 OF 4
           Case 1-19-40820-cec             Doc 169           Filed 10/21/19         Entered 10/21/19 19:17:23



                                       Park Monroe HDFC- Capital one                                         10/10/2019


                                        Bank Reconciliation Report
                                                     9/30/2019
                                                              6217

                                         Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                      20,839.74
Outstanding Checks

Check Date              Check Number         Payee                                                 Amount
4/2/2019                         105         weiss - Azoulay Weiss, LLP                            660.00
6/13/2019                        123         nebhdco - NEBHDCo                                    1,010.35
6/26/2019                        129         nebhdco - NEBHDCo                                    1,358.21
9/26/2019                        157         sitecomp - SiteCompli,LLC                             900.00
9/27/2019                        159         bankdir - BankDirect Capital Finance                11,738.14
Less:              Outstanding Checks                                                           15,666.70
                   Reconciled Bank Balance                                                       5,173.04



Balance per GL as of 9/30/2019                                                                   5,173.04
                   Reconciled Balance Per G/L                                                    5,173.04


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                          0.00
           Case 1-19-40820-cec             Doc 169            Filed 10/21/19             Entered 10/21/19 19:17:23



                                       Park Monroe HDFC- Capital one                                                        10/10/2019


                                         Bank Reconciliation Report
                                                     9/30/2019
                                                               6217

                                         Posted by: ebrown on 10/10/2019


Cleared Items:


Cleared Checks

Date               Tran #                    Notes                                             Amount            Date Cleared
9/3/2019                         150         payroll - NEBHDCo-Payroll-Janitorial Fees              9,000.00          9/30/2019
9/6/2019                         151         jalam - J. Alam Home Improvement, Inc.                 3,000.00          9/30/2019
9/9/2019                         152         lessie - Eldon V Lessie                                    427.00        9/30/2019
9/9/2019                         153         lessie - Eldon V Lessie                                2,360.00          9/30/2019
9/9/2019                    218073112        coned - ConEdison                                          208.40        9/30/2019
9/9/2019                    218073339        coned - ConEdison                                          313.21        9/30/2019
9/9/2019                    218073384        coned - ConEdison                                          339.08        9/30/2019
9/9/2019                    218073579        coned - ConEdison                                      1,664.19          9/30/2019
9/9/2019                    218074088        coned - ConEdison                                          433.00        9/30/2019
9/10/2019                        154         bmutica - B & M Utica Ave. Locksmith Inc.              2,300.50          9/30/2019
9/13/2019                        155         payroll - NEBHDCo-Payroll-Janitorial Fees              2,361.28          9/30/2019
9/13/2019                   9131954945       ngrid - National Grid                                  1,543.08          9/30/2019
9/16/2019                   9161954945       ngrid - National Grid                                  1,543.08          9/30/2019
9/23/2019                   9231925115       ngrid - National Grid                                      247.97        9/30/2019
9/24/2019                        156         lessie - Eldon V Lessie                                    625.00        9/30/2019
9/26/2019                        158         leema - Leema Plumbing & Heating                       1,230.00          9/30/2019
9/27/2019                        160         nebhdco - NEBHDCo                                      3,865.50          9/30/2019
9/30/2019                      93019         cable - Cablevision                                        113.28        9/30/2019
Total Cleared Checks                                                                              31,574.57
Cleared Deposits

Date               Tran #                    Notes                                             Amount            Date Cleared
8/30/2019                        1           :ACH Deposit                                           1,994.32          9/30/2019
9/1/2019                        50                                                                  1,311.54          9/30/2019
9/1/2019                        64                                                                  4,001.04          9/30/2019
9/1/2019                        66                                                                      219.43        9/30/2019
9/4/2019                        48           :CHECKscan Deposit                                     3,092.16          9/30/2019
9/5/2019                        49           :CHECKscan Deposit                                     6,887.97          9/30/2019
9/12/2019                       52           :CHECKscan Deposit                                     6,027.07          9/30/2019
9/13/2019                       53                                                                      521.91        9/30/2019
9/13/2019                       54                                                                       25.00        9/30/2019
9/18/2019                       55           :CHECKscan Deposit                                         332.56        9/30/2019
9/23/2019                       56           :CHECKscan Deposit                                         862.50        9/30/2019
9/25/2019                       57           :CHECKscan Deposit                                    10,726.68          9/30/2019
9/26/2019                       58           :CHECKscan Deposit                                     2,541.50          9/30/2019
Total Cleared Deposits                                                                            38,543.68
Cleared Other Items

Date               Tran #                    Notes                                             Amount            Date Cleared
8/30/2019                   JE 29825         Travelers                                              4,775.64          9/30/2019
9/9/2019                    JE 29911         Transfer                                                     1.00        9/30/2019
Total Cleared Other Items                                                                          4,776.64
                   Case 1-19-40820-cec                     Doc 169      Filed 10/21/19      Entered 10/21/19 19:17:23




        PARK MONROE HOUSING DEVELOPMENT FUND
        CORP DEBTOR-IN-POSSESSION CASE NO
        19-40820 EASTERN DISTRICT OF NEW YORK                                       Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        UTILITY ACCOUNT                                                             both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                   $2,000.00         Number of Days in Cycle                                  30
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $2,000.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $2,000.00
Service Charges                                                 $0.00
Ending Balance 09/30/19                                     $2,000.00

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019               - SEPTEMBER 30, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/01                                                                                                                                $2,000.00


             No Account Activity this Statement Period

09/30                                                                                                                                $2,000.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
       Case 1-19-40820-cec              Doc 169        Filed 10/21/19         Entered 10/21/19 19:17:23



                                   Park Monroe- Cap1 Utility Acct                                     10/10/2019


                                     Bank Reconciliation Report
                                                9/30/2019
                                                       6478

                                     Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                 2,000.00
                   Reconciled Bank Balance                                                 2,000.00



Balance per GL as of 9/30/2019                                                             2,000.00
                   Reconciled Balance Per G/L                                              2,000.00


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                    0.00
                                              Case 1-19-40820-cec     Doc 169        Filed 10/21/19      Entered 10/21/19 19:17:23
                                                                                                                                                                         Page : 1

Rent Roll with Lease Charges
Park Monroe, HDFC
As Of December 01,2018
Property: par
Brooklyn, NY 11233


                                                                                                                                     Total
                                Unit                   Lease        Move In       Lease        Lease    Market   Charge                      Resident
Unit         Type                      Name                                                                               Amount   Monthly                Legal Status
                               Sq Ft                   Type            Date        From           To     Rent    Code                         Deposit
                                                                                                                                   Charges
1350-1A      par18g                                                           04/01/2017   03/31/2019            rent

1350-1B      par28g                                                           06/01/2017   05/31/2019            rent
1350-1C      par38g                                                           07/01/2013   06/30/2018            rent
                                                                                                                 hpd
1350-1D      par2hg                                                           05/01/2017   04/30/2019            rent
1350-2A      par28w                                                           02/01/2019   01/31/2021            rent

1350-2B      par28ws                                                          01/01/2000   12/31/2037
1350-2C      par3hw
1350-2D      par38w                                                           05/01/2018   04/30/2020            rent

1350-2E      par18w                                                           09/01/2016   08/31/2018            rent
1350-3A      par2hw                                                           09/01/2016   08/31/2018            rent
1350-3B      par2hw                                                           06/01/2010   05/31/2012            rent
1350-3C      par38w                                                           03/01/2016   02/28/2018            rent
1350-3D      par38w                                                           09/01/2016   08/31/2018            rent
1350-3E      par18w                                                           01/01/2017   12/31/2017            rent
1350-4A      par28w                                                           05/01/2018   04/30/2020            rent
                                                                                                                 hpd
1350-4B      par2hw                                                           06/01/2017   05/31/2019            hpd
                                                                                                                 rent
1350-4C      par3hw                                                           07/01/2016   06/30/2018            hpd
                                                                                                                 rent
1350-4D      par38w                                                           07/01/2018   06/30/2020            rent
1350-4E      par18w
180-1A       par0hw
180-1B       par2hw
180-1C       par28w                                                           09/01/2018   08/31/2019            rent
180-1D       par08w                                                           08/01/2017   07/31/2019            rent
180-2A       par18w
180-2B       par28w                                                           07/01/2015   06/30/2017            rent
180-2C       par2hw                                                           03/01/2008   02/28/2010            rent
180-2D       par2hw
180-3A       par1hw                                                           04/01/2017   03/31/2019            rent
180-3B       par2hw                                                           08/01/2017   07/31/2019            rent
180-3C       par2hw                                                           01/01/2018   12/31/2019            hpd
                                                                                                                 rent
180-3D       par2hw                                                           04/01/2014   03/31/2016            rent
                                                                                                                 hpd

Rent Roll with Lease Charges                                                                                                                            Monday, February 11, 2019
                                              Case 1-19-40820-cec     Doc 169        Filed 10/21/19      Entered 10/21/19 19:17:23
                                                                                                                                                                          Page : 2

Rent Roll with Lease Charges
Park Monroe, HDFC
As Of December 01,2018
Property: par
Brooklyn, NY 11233


                                                                                                                                       Total
                                Unit                   Lease        Move In       Lease        Lease    Market   Charge                        Resident
Unit         Type                      Name                                                                                 Amount   Monthly              Legal Status
                               Sq Ft                   Type            Date        From           To     Rent    Code                           Deposit
                                                                                                                                     Charges
180-4A       par18w                                                           04/01/2018   03/31/2019            rent

180-4B       par28w
180-4C       par2hw                                                           04/01/2011   12/31/2017            hpd
                                                                                                                 rent
180-4D       par28w                                                           06/01/2017   05/31/2019            rent
249-1A       par08w                                                           08/01/2017   07/31/2019            rent
249-1B       par28w
249-1C       par2hw                                                           06/01/2017   05/31/2019            rent
249-1D       par28w                                                           10/01/2017   09/30/2018            nycha
                                                                                                                 rent
249-2A       par1hw                                                           12/31/2013   01/01/2015            rent
249-2B       par1hw
249-2C       par08w
249-2D       par0hw                                                           02/01/2017   01/31/2019            rent
249-2E       par2hw                                                           08/01/2018   07/31/2019            rent
249-3A       par0hw                                                           06/01/2018   05/31/2019            rent
                                                                                                                 hpd
249-3B       par1hw
249-3C       par18w                                                           04/01/2017   03/31/2019            rent
249-3D       par1hw                                                           03/01/2017   02/28/2019            rent
249-3E       par28w                                                           02/01/2017   01/31/2019            rent
249-4A       par18w                                                           08/01/2017   07/31/2019            rent

249-4B       par18w
249-4C       par08w                                                           01/01/2017   12/31/2018            rent
249-4D       par0hw                                                           12/01/2018   11/30/2019            rent
                                                                                                                 security
249-4E       par2hw                                                           06/01/2018   05/31/2019            rent
257-1A       par18w                                                           04/01/2018   03/31/2020            rent
257-1B       par2hw                                                           10/01/2017   09/30/2019            rent
257-2A       par2hw                                                           12/01/2017   11/30/2019            rent
257-2B       par2hw                                                           02/01/2015   01/31/2018            rent
257-3A       par28w                                                           05/01/2017   04/30/2018            rent
257-3B       par28w                                                           05/01/2017   04/30/2018            rent
257-4A       par28w                                                           07/01/2017   06/30/2019            rent
257-4B       par28w                                                           08/01/2017   07/31/2019            rent
477-1A       super
477-2A       par38w
477-2B       par1hw

Rent Roll with Lease Charges                                                                                                                              onday, February 11, 2019
                                              Case 1-19-40820-cec     Doc 169        Filed 10/21/19            Entered 10/21/19 19:17:23
                                                                                                                                                                                  Page : 3

Rent Roll with Lease Charges
Park Monroe, HDFC
As Of December 01,2018
Property: par
Brooklyn, NY 11233


                                                                                                                                              Total
                                Unit                   Lease        Move In       Lease        Lease         Market    Charge                         Resident
Unit         Type                      Name                                                                                       Amount    Monthly                Legal Status
                               Sq Ft                   Type            Date        From           To          Rent     Code                            Deposit
                                                                                                                                            Charges
477-2C       par1hw                                                           06/01/2018   05/31/2019                  linc
                                                                                                                       rent
477-3A       par3hw                                                           12/01/2012   12/31/2019                  rent
                                                                                                                       nycha
477-3B       par1hw                                                           09/01/2018   08/31/2019                  rent
477-3C       par18w                                                           04/01/2018   03/31/2019                  rent
477-4A       par3hw
477-4B       par1hw
477-4C       par18w
                                                                                                        Total Amount            47,242.76




Rent Roll with Lease Charges                                                                                                                                     Monday, February 11, 2019
                                 Case 1-19-40820-cec        Doc 169   Filed 10/21/19         Entered 10/21/19 19:17:23
                                                                                                                                          Page : 4

Rent Roll with Lease Charges
Park Monroe, HDFC
As Of December 01,2018
Property: par
Brooklyn, NY 11233

 Summary of Charges by Charge Code (Current/Notice residents only)


                                                                                     Summary of Lease Types
                     hpd            5,758.12                                 No Lease Type                     1
                                                                             N/A                              47
                     linc            324.67
                                                                             Owner                             1
                     nycha          2,326.40                                 Stabilized                        5
                                                                             VACANT                           18
                     rent          38,811.73
                                                                                                              72
                     security         21.84

                     Total         47,242.76




Rent Roll with Lease Charges                                                                                             Monday, February 11, 2019
